Citation Nr: 1727815	
Decision Date: 07/17/17    Archive Date: 07/27/17

DOCKET NO.  11-23 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for a lumbar spine disability, rated 10 percent for prior to August 18, 2011, and rated 20 percent as of August 18, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1969 to August 1975.

These matters come before the Board of Veterans' Appeals (Board) on appeal from December 2009, April 2014, and February 2017 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In April 2016, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

A February 2017 rating decision assigned an earlier effective date for the 20 perfect disability rating for a back disability from the initial April 12, 2012, effective date, to August 18, 2011.  However, as that earlier effective date for increase does not represent a total grant of benefits sought on appeal, the claim for increase for both periods remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  Prior to August 18, 2011, the preponderance of evidence is against the finding that the Veteran's back disability manifested with a range of motion limited to less than 60 degrees of flexion, a combined range of motion of less than 120 degrees, or evidence of ankylosis, abnormal gait, or spinal contour.  

2.  From August 18, 2011, to January 24, 2017, the preponderance of evidence is against the finding that the Veteran's back disability manifested with a range of motion limited to less than 30 degrees of flexion or evidence of ankylosis. 

3.  Resolving all reasonable doubt in favor of the Veteran, as of January 24, 2017, the Veteran's back disability manifested with range of motion less than 30 degrees of flexion of the lumbar spine, with no evidence of ankylosis.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a rating in excess of 10 percent for a back disability, prior to August 18, 2011, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.105 (e), 4.1, 4.2, 4.3, 4.21, 4.71(a), General Rating Formula for Diseases and Injuries of the Spine (2016).

2.  The criteria for entitlement to a rating in excess of 20 percent for a back disability, from August 18, 2011, to January 24, 2017, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.105 (e), 4.1, 4.2, 4.3, 4.21, 4.71(a), General Rating Formula for Diseases and Injuries of the Spine (2016).

3.  Resolving all reasonable doubt in favor of the Veteran, the criteria for a rating of 40 percent, but not higher, for a back disability, as of January 24, 2017, but not earlier, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.105 (e), 4.1, 4.2, 4.3, 4.21, 4.71(a), General Rating Formula for Diseases and Injuries of the Spine (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim. The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2015); 38 C.F.R. § 3.159 (2016); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a letter dated February 2009.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate awareness of what is necessary to substantiate claim). 

Thus, VA has satisfied the duty to notify the appellant and had satisfied that duty prior to the adjudication in the February 2017 supplemental statement of the case. Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran allowed a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless). 

The Board also finds that the duty to assist requirements have been fulfilled. All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  Therefore, as there is no record of such an examination, and the Veteran has expressed that that examination never took place, the Board finds that the remand request has been substantially fulfilled.  VA has obtained an additional examination for the claim. Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development. Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2016).  The Schedule is primarily a guide in the rating of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2016).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2016); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31 (1999).

Consideration must be given as to whether staged ratings should be assigned to compensate entitlement to a higher rating at any point during the pendency of the claim.  When the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings is necessary.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The rating criteria use a General Rating Formula for Diseases and Injuries of the Spine for diagnostic codes 5235 to 5243 unless 5243 is rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  The General Rating Formula provides a schedule of ratings for spine disabilities with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

Unfavorable ankylosis of the entire spine warrants a 100 percent rating.  Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating.  Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine warrants a 40 percent rating.  Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine warrants a 30 percent rating.  Forward flexion of the thoracolumbar spine greater than 20 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis warrants a 20 percent rating. Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, the combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or, vertebral body fracture with loss of 50 percent or more of the height warrants a 10 percent rating.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2016).

The rater is instructed to rate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2016).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. §§ 4.71, 4.71a, Plate V, General Rating Formula for Diseases and Injuries of the Spine, Note (2) (2016).  Each range of motion measurement is rounded to the nearest five degrees.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (4) (2016).

In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion. Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (3) (2016).

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (0 degrees) always represents favorable ankylosis. Each range of motion measurement is rounded to the nearest five degrees.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (5) (2016).

Disability of the thoracolumbar and cervical spine segments is separately rated, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  Each range of motion measurement is rounded to the nearest five degrees. 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (6) (2016).

Where there is a question as to which of two rating is to be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  When rating disabilities using Diagnostic Codes which provide a rating on the basis of loss of range of motion, VA must consider, to the extent possible, the degree of additional loss of function due to pain, weakened movement, excess fatigability, or incoordination.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45 (2016).

Prior to August 18, 2011

The Veteran claims that his service-connected low back disability is more severe than contemplated by the 10 percent rating assigned prior to August 18, 2011.  A review of the competent medical evidence of record, to include VA medical records and VA examinations, shows evidence of a decreased range of motion of forward flexion limited to, at worst, 70 degrees, with no evidence ankylosis, abnormal gait, or spinal contour.  Therefore, the Board finds that a higher rating for the Veteran's back disability is not warranted under the General Rating Formula for Diseases and Injuries of the Spine, and the claim for increased prior to August 18, 2011, must be denied.
 
Under the General Rating Formula, the next higher rating of 20 percent rating is warranted if forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2016). 

During this period, the Veteran was provided with a VA examination assessing the nature and severity of his back disability in February 2009.  In that initial VA examination, the Veteran was diagnosed with degenerative disc disease of the lumbar spine.  The Veteran was noted to report consistent back pain, with reports of decreased motion and flare-ups.  On examination the Veteran's range of motion was recorded as 70 degrees of forward flexion, and a combined range of motion limited 185 degrees.  The Veteran had no spasms, abnormal gait, or ankylosis, with no evidence of incapacitating episodes due to IVDS; X-rays conducted revealed severe degenerative changes.  The examiner noted pain after repetitive motion testing, with no additional limitations of motion after repeat use, with no evidence of flare-ups on testing.  Finally, the examiner noted no effects of incoordination, fatigue, weakness, or lack of endurance on spine function.   

For the period prior to August 18, 2011, other than the examinations of record, there is no medical evidence that has shown a worsening condition commensurate to the criteria for a rating in excess of 10 percent, to include in records for VA and private treatment.  The Board notes that the Veteran's claims file contains contemporaneous VA and private medical records for the back disability throughout the period.  However, those medical records do not show any quantitative increase in severity of the back disability with regard to the objective criteria set out in the rating schedule.  Furthermore, those records do not show additional diagnoses of any conditions or symptoms which would warrant a rating higher than those noted in the February 2009 VA examination.  Specifically, the evidence does not show that the Veteran had ankylosis, forward flexion of 60 degrees or less, or had muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

The Board notes that while both VA and private medical records note that the Veteran had back pain, which limited his mobility and activities, those records do not provide the degree or severity of the limitation such that any higher rating could be assigned.  Therefore, the Board finds that the most persuasive evidence is the range of motion measured at the February 2009 VA examination.  As an example, the VA medical records show treatment for the back disability throughout the pertinent period, to include conducting X-ray diagnostics.  However, the Board notes that those records only detail various treatments for pain, but do not provide any analysis or testing to identify the degree in which the range of motion was affected, or the degree of functional impairment the Veteran had as a result of pain.  

Therefore, those records are inadequate in supporting a claim for an increased rating in excess of 10 percent.  Consequently, with no competent evidence of a condition worse than that reported during the February 2009 examination, during the relevant period, the Board finds that a rating in excess of 10 percent is not warranted.  The preponderance of the evidence is against the assignment of any higher rating prior to August 18, 2011, and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).

From August 18, 2011, to January 19, 2017

At an August 2011 VA examination of the back disability, the Veteran was noted to reports of worsening pain in this back, with reports of severe flare-ups and limited range of motion.  On examination, the Veteran's range of motion was recorded to be limited to forward flexion of 60 degrees, and a combined range of motion limited to 210 degrees, with objective evidence of pain after repetitive motion testing, and a slight decrease in range to a combined range of motion limited to 200 degrees.  The examiner noted localized tenderness bilaterally, with guarding and/or muscle spasms severe enough to result in abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  The examination report noted no diagnosis of intervertebral disc syndrome or incapacitating episodes.  The Veteran was diagnosed with degenerative disc disease of the lumbar spine. 

At an April 2012 VA back examination, the Veteran was diagnosed with myofascial lumbar syndrome with degenerative disc disease of the lumbar spine.  The Veteran reported flare-ups of pain that caused sleeping issues at night, with consistent pain.  On examination of the Veteran's range of motion, the Veteran's forward flexion was noted to be limited to 75 degrees, with objective pain starting at 50 degrees, and limited to 60 degrees after repeat motion testing.  The VA examiner noted additional limitation to range of motion and function due to pain on movement, in addition to localized tenderness, guarding and/or muscle spasms, but no abnormal gait or spinal contour.  The examination report noted intervertebral disc syndrome, but not incapacitating episode, and no indication of ankylosis.  

At another April 2012 VA back examination, the Veteran repeated the same subjective complaints of pain and limited motion, with flare-ups.  On examination, the Veteran's objective range of motion similarly forward flexion limited to 60 degrees, with objective pain starting at 20 degrees.  Repeat motion testing demonstrated no further decrease in motion.  The examiner noted no additional functional loss due to pain on motion.  The report noted no intervertebral disc syndrome, and was silent on ankylosis.   

The Board finds that based on the competent and probative medical evidence that a higher rating in excess of 20 percent, for this period, is not warranted for this period.  The next higher rating of 40 percent requires unfavorable ankylosis of the entire cervical spine; or forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  For the relevant period prior to August 2011, other than the examinations of record, there is no medical evidence that has shown a worsening condition commensurate to the criteria for a rating in excess of 20 percent, to include in records of VA treatment.  The Board notes that the Veteran's claims file contains contemporaneous VA medical records for the back disability throughout the period.  However, review of those records does not show quantitative increase in severity of the back disability with regard to the objective criteria set out in the rating schedule requisite for the next higher rating.  Specifically, the treatment records do not demonstrate objective testing demonstrating limitation of flexion of 30 degrees or less, or any evidence of ankylosis of the Veteran's lumbar spine.  

The Board finds that treatment records during this period consistently show the Veteran's range of motion, specifically flexion, for his back has been predominately in excess of 30 degrees.  Specifically, in treatment records from October 2014, February 2015, and June 2015, the Veteran's objective range of motion testing demonstrated a decrease of flexion by fifty-percent.  Assuming that decrease was from a normal flexion of 90 degrees, that would only equate to 45 degrees of flexion.  While the Board acknowledges that on one occasion, in a September 2015 medical record, the Veteran's flexion was noted to have decreased by 70 percent, which equates to 27 degrees of flexion, the Board does not find that such singular incident in nearly a decade of continuous treatment records to be demonstrative or representative of the severity of the Veteran's back condition.  In addition, while one April 2016 examination noted pain beginning at 20 degrees of flexion, the examiner noted that there was no additional loss of function due to the painful motion.  Flexion was possible at that examination to 60 degrees with no decrease on repeat motion testing.  Therefore, the Board finds that the preponderance of evidence remains against the finding that the Veteran's back disability was of a sufficient severity as to warrant a higher rating, based on range of motion. 
 
Furthermore, those records do not show additional diagnoses of any conditions or symptoms which would warrant a rating higher than those noted in the August 2011 or April 2012 VA examinations.  Specifically, the evidence does not show that the Veteran has any form of ankylosis that would warrant a higher rating.

The Board notes that while both VA and private medical records note that the Veteran has back pain, which limits his mobility and activities, those records do not provide the degree or severity of the limitation such that any higher rating could be assigned.  Therefore, the Board finds that the most persuasive evidence is the range of motion measured at the August 2011 and the two April 2012 VA examinations, corroborated by that VA and private treatment records of record.  Consequently, with no competent evidence of a condition worse than that reported during the VA examinations, during the relevant period, the Board finds that a rating in excess of 20 percent is not warranted.

For both periods, the Board has considered, along with the schedular criteria, functional loss due to pain, fatigability, incoordination, pain on movement, and weakness.  38 C.F.R. §§ 4.40, 4.45 (2016); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board finds that the claims file does not contain sufficient evidence to support any additional increase in disability rating based on any functional loss due to flare-ups of pain, for either period prior to January 2017.  While the Veteran has reported experiencing pain and flare-ups, medical records and examinations show that pain did not result in functional loss.  Specifically, during the VA examinations of record, the neither examiners reported that upon repetitive testing, any additional limitation of motion that would equate to those requisite criteria for the next higher rating.  Therefore, the Board finds that no further increase in the Veteran's current back rating is warranted, for either period, due to any additional factors causing limitation of function.  Furthermore, the Board has considered the Veteran's consistent reports of pain, in conjunction with the examinations of record, in finding that the current disability ratings were warranted for these periods, despite a greater range of motion at the subsequent examination.

The Board, in making the determination of the Veteran's ratings has not ignored the Veteran's statements concerning the symptomology of his back disability, with specific regard to pain and limitation of function.  The Board finds that the Veteran is a lay person and is competent to report symptoms he observes, such as pain and fatigue.  Layno v. Brown, 6 Vet. App. 465 (1994).   Whether lay evidence is considered competent and sufficient in a particular case is an issue of fact and lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372   (Fed. Cir. 2007).

Here, an opinion concerning the relationship between the Veteran's symptoms and a specific level of impairment of his back disability is of a medically complex nature.  The diagnosis and analysis requires expert medical training and the use of diagnostics which the Veteran has not demonstrated he possesses.  Therefore, the Board finds that the Veteran is not competent provide an opinion as to whether the back disability warrants a rating in excess of disability rating he currently receives for those respective periods.  The Board finds that objective evidence provided by the VA examiners of record to be more persuasive than the Veteran's contention that a higher rating is warranted.

Finally, the Board notes that a higher rating under Diagnostic Code 5243 for intervertebral disc syndrome is not warranted, as the preponderance of the evidence is against the finding that the Veteran's intervertebral disc syndrome caused him to be prescribed bed rest.  For the earlier period prior to August 2011, the Board notes that there is no evidence of the Veteran being diagnosed with intervertebral disc syndrome, as the February 2009 VA examination was silent for that condition.  While the Board does acknowledge the fact that in the August 2011 VA examination, the Veteran was noted to have intervertebral disc syndrome, the examiner reported noted no incapacitating episodes.  While the Board acknowledges that some subjective statements of flare-ups by the Veteran could be construed as incapacitating episodes, the Board finds that the self-reported episodes from the Veteran are not corroborated by the medical evidence of record, to show that they rose to the level of incapacitating episodes.  A review of the evidence of record does not demonstrate any evidence that a physician prescribed bed rest to constitute an incapacitating episode under the relevant Diagnostic Code.  The Formula for Rating intervertebral disc syndrome Based on Incapacitating Episodes provides that an incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that required bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1) (2016).  Therefore, as there is no evidence of a prescription of bed rest that constitutes as an incapacitating episode, the Veteran's back does not warrant a higher rating under this Diagnostic Code for either period denoted above. 

Accordingly, the Board finds that the criteria for an increased rating in excess of 10 percent for the period prior to August 18, 2011, and in excess of 20 percent for the period from August 18, 2011, to January 19, 2017, for a back disability have not been met.  The Board finds a the current disability ratings, for those periods adequately contemplates the Veteran's disability picture, and as such a higher rating is not warranted by the evidence of record, and the claim must be denied.  38 U.S.C.A § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As of January 19, 2017

On January 24, 2017, in accordance with the directives set out in the Board's remand, the Veteran was provided a VA examination of his back disability.  The VA examiner provided a physical examination of the Veteran and diagnosed degenerative arthritis of the spine, with chronic pain.  The Veteran reported flare-ups, stiffness, muscle spasms, and localized tenderness.  The Veteran reported stumbling and sleep disturbance due to pain at night.  On examination, the examiner noted muscle spasms and an abnormal gait and spinal contour, with the occasional need for a brace and walking.  The VA examiner noted no test on the Veteran's range of motion was able to be conducted due to the Veteran's severe pain on movement.  The examiner noted there was pain on weight bearing, and that pain caused significant functional loss, with weakness, fatigability, and incoordination significantly limiting functional abilities.  However, no objective criteria of range of motion was recorded or tested.  Finally, the examiner noted no evidence of ankylosis, and no incapacitating episodes of intervertebral disc syndrome in the previous 12 months.  

Under the General Rating Formula for Diseases and Injuries of the Spine, the next higher rating of a 40 percent rating for the lumbar spine is warranted for forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine. 

The Board finds that, as the Veteran's back pain is so severe that the January 2017 VA examiner was unable to test the Veteran's range of motion, that inability to perform the examination for range of motion shall be considered a limitation of flexion of to less than 30 degrees, commensurate to a degree that would at least warrant the next higher rating based on range of motion.  Here, a 40 percent rating must be warranted, as the Board considers an inability to perform the range of motion examination to be commensurate to forward flexion to be limited to less than 30 degrees. 38 C.F.R. § 4.71 (a) (2016).  

The Board finds that a higher rating of 50 percent, is not warranted, as there is no evidence of ankylosis of any type.  Specifically, under the General Rating Formula, a 50 percent or higher ratings for the back is only warranted if there is evidence of unfavorable ankylosis of the entire lumbar spine.  Here, while the Veteran, for rating purpose, may be considered to have little range of motion of the lumbar spine, the January 2017 examination explicitly noted no evidence of ankylosis.  The Board also finds that a review of the other medical evidence of records, to include private and VA medical records do not demonstrate any evidence of a diagnosis of ankylosis.  Therefore, a higher rating in excess of the 40 percent assigned by the Board is not warranted under the proper diagnostic code.  

The Board finds no additional evidence of record, to include the Veteran's lay statements and the VA treatment records, to demonstrate that the Veteran's current back disability to be distinct from those of the January 2017 VA examination.  However, again considering those relevant criteria under, the Board notes while there is evidence in the January 2017 examination demonstrated additional functional loss due to pain, weakness, excess fatigability, or incoordination, those factors have been contemplated by the Board in granting this increased for this relevant period.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2016); DeLuca v. Brown, 8 Vet. App. 202 (1995)

Finally, the Board has considered all the Veteran's subjective complaints regarding the nature and severity of his back disability, to specifically include severe pain on movement, sleep disturbance due to pain at night, stiffness in the morning, and stumbling due to an abnormal gait.  The Board notes that those subjective complaints are contemplated under the increased rating criteria, as the rating is based on the Veteran's pain and inability to perform any range of motion testing.  Therefore, the 40 percent rating is the highest rating for the back contemplating physical range of motion and functional loss.  Therefore, only a 40 percent rating is warranted, and not higher as the disability is not shown to cause disability equivalent to ankylosis.  The next higher rating requires ankylosis, which the examiner found was not present.  

Accordingly, the Board finds that a rating of 40 percent, but not higher, is warranted for a back disability as of January 18, 2017, but not earlier.  However, the Board finds that the preponderance of the evidence is against the assignment of any higher rating.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107  (West 2014); 38 C.F.R. § 3.102  (2016).

Extraschedular Consideration

The Board finds that the Veteran's service-connected back disability has not been shown to be so exceptional or unusual as to warrant referral for the consideration of the assignment of any higher rating on an extraschedular basis.  38 C.F.R. § 3.321 (2016); Thun v. Peake, 22 Vet. App. 211 (2008).  There is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating is found inadequate because it does not contemplate the claimant's level of disability and symptomatology, the Board must determine whether the claimant's disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Third, if the rating schedule is inadequate to rate a Veteran's disability picture and that picture has attendant thereto related factors, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  38 C.F.R. § 3.321 (2016); Thun v. Peake, 22 Vet. App. 211 (2008).

The Board finds that the rating schedule is not shown to be inadequate.  The Veteran's service-connected back disability is manifested by signs and symptoms such as pain and limitation of motion.  The Veteran has also reported decreased walking, standing, and bending over tolerance.  Those signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.

The General Rating Formula for Diseases and Injuries of the Spine provides disability ratings on the basis of limitation of motion. 38 C.F.R. § 4.71 (a), General Rating Formula for Diseases and Injuries of the Spine (2016).  The General Rating Formula specifically contemplates symptoms such as pain (whether or not it radiates), stiffness, and aching, and neurologic abnormalities.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased, or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40 (2016); Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; instability of station; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59 (2016); Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.  Because of the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's back disability picture.  The Board finds nothing exceptional or unusual about the Veteran's back disability because the rating criteria reasonably describe his disability level and symptomatology.  Therefore, the Board finds that referral for extraschedular consideration pursuant to 38 C.F.R. 3.321 (b)(1) is not warranted.

Further, the Board notes that, a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 27 Vet. App. 494 (2016).  However, the Board finds that the evidence does show that the combined effects of the service-connected disabilities put the Veteran's overall disability picture outside the level of compensation he currently receives. Accordingly, the Board finds that this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple service-connected disabilities.

ORDER

Entitlement to an increased rating in excess of 10 percent for a back disability, prior to August 18, 2011, is denied. 

Entitlement to an increased rating in excess of 20 percent for a back disability, from August 18, 2011, to January 24, 2017, is denied. 

Entitlement to an increased rating of 40 percent, but not higher, for a back disability, as of January 24, 2017, but not earlier, is granted. 



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


